MEMORANDUM2
Roberto Chaidez, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action as frivolous. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, see Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992), and we affirm.
Because judges are absolutely immune from section 1983 liability, see Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en banc), and the public defender was not acting under color of state law within the meaning of section 1983, see Polk County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981), the district court properly dismissed Chaidez’s action.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.